PETERS, J.
This is a controversy between the Citizens Insurance Company of Mobile and the tax collector of the county of Mobile. The cause c unes to this court from the judgment of the circuit court for the county of Mobile, upon an agreed state of facts. The case thus made involves a construction of several sections )f the revenue law approved on December 31, 1868, which will be more fully stated below. In such a case, this court is confined solely to»a consideration of the law applicable to the facts thus agreed on by the parties. — Bott v. McCoy et al., 20 Ala. 578.
The revenue law above referred to levies a tax upon the following named property in this State, besides many other species of property not now necessary to be named ; that is to say:
1. “ The capital stock, actually paid in, of all incorporated companies created under any law of this State, whether general or special, except such portion of the *195capital stock as may be invested in property and taxed otherwise as property.” — Pamph. Acts 1868, pp. 297, 801, Act No. 1, § 6, cl. 23.
2. “All other property, real or personal, not otherwise specified herein, or exempted by lav/ from taxation, and its value.” — Pamph. Acts 1868, supra, p. 301, § 6, par. 25.
The same law defines “ real property” to include “ not only land, city, town and village lots, but all things thereunto pertaining, and all structures and other things so annexed or attached thereto as to pass to the vendee by the conveyance of the land or lot;” and “personal property” to include “ all things other than real property, which have any pecuniary value, and moneys, credits, investments in bonds, stock, joint stock companies, or otherwise.”— Pamph. Acts, supra, p. 297, § 2.
And it is also declared by said revenue law, that “ there shall be, and is hereby levied on all property in this State, real and personal, not herein exempt from taxation, an annual tax of three-fourths of one per cent.” — Pamph. Acts, supra, p. 303, §11.
It is likewise provided by said act “ to establish revenue laws for the State of Alabama,” that “ taxes shall be assessed by the assessor in each county on and from the following subjects, and at the following rates, to-wit:
“ 3. On the gross amount of premiums received from their business in this State during such tax year, by any insurance company chartered by or organized under any law of this State, one per cent, on the gross- amount of premiums, exclusively for public school purposes. * * *
“ 3. On all dividends declared or earned and not divided by incorporated companies created uüder the laws of this State, to be assessed and paid by the companies earning the same, a tax of three-fourths of one per cent.”— Pamph. Acts, supra, pp. 303, 304, § 12, par. 3, 8.
The words, “during such tax year,” in the third paragraph of the section of the revenue law aforesaid, refer to and mean the “ tax year preceding the assessment.” And the tax year begins on the first day of January in each year, and ends on the thirty-first day of December following. — Pamph. Acts, supra, pp. 303, 304, § 12, par. 1, 3; *196also, § 15, p. 306. The section defining the tax year is in these words:
“ 3. Be it further enacted, That the tax year shall be the year ending with the 31st of December each year, and all property, unless herein otherwise provided, shall be given in by and assessed to the person, company, corporation, partnership, or association owning or having in possession the same, on the first day of January of the year for which the assessment is being made; and the lien for taxes shall attach to all property for taxes whenever and so soon as such property becomes liable for tax under this act.” Acts, supra, pp. 305, 306, § 14.
There can be no doubt that the legislature may pass laws which may comprehend past transactions, when such laws do not impair vested rights or the obligation of contracts. There must be a constitutional provision invaded, before the legislative power can become paralyzed; and this invasion must distinctly appear. — Fletcher v. Peck, 6 Cr. 87; Hoffman v. Hoffman et al., 26 Ala. 535; Weaver’s Ex’r v. Weaver’s Creditors, 23 Ala. 789; Carpenter v. Pennsylvania, 17 How. 456; Dorman v. The State, 34 Ala, 216, 232. It is also true, that, where there is doubt about the legislative intention as to the effect of a statute, it will always be construed so as to give it a prospective operation. — Barnes v. Mayor of Mobile, 19 Ala. 707; Barron v. Tart, 18 Ala. 668 ; Gould v. Hays, 19 Ala. 438. The power to tax is one of the sovereign powers of the State, and where there is no constitutional restriction, it is absolute. Steubenville & Ind. R. R. Co. v. Tuscarawas County, 6 Pitts. Law Jour. 78 ; Blackwell on Tax Titles, pp. 1, 2; Stein v. Mayor of Mobile, 17 Ala. 234. The revenue law took effect on the day of its passage, and subjected all taxable property in this State to its burdens on th& first day of January, 1869. — Br. Bk. Mobile v. Murphy, 8 Ala. 119. Besides the statutes above quoted, the Revised Code provides that “ the court of county commissioners must, in each year, levy a tax for county purposes, not exceeding fifty per cent, on the amount of the State assessment.” — Revised Code, § 910. There is also a special tax permitted to be levied in the county of Mobile, for school purposes. — Pamph. *197Acts 1853-4, p. 191, § 4. The “State assessment” mentioned in section 910 of the Revised Code, refers to the tax levied for State purposes — the “State tax” strictly so called — and not to the tax levied for the support of the public schools. The statutes which deal with these subjects separate these taxes into two classes, which are^devoted to different and distinct purposes. Though each is a general tax for the State at large, yet it would be manifestly improper to confound them, and make them identical. The one might be repealed, and the other would stand. — Rev. Code, § 536 ; Ramph. Acts 1868, p. 304, par. 3. And besides, revenue laws being against a common right, are to be strictly construed.
The facts admitted show that the capital stock of the said company paid in and not invested, was seventy-one thousand dollars, and the value of its real estate was twenty thousand dollars; the two items making ninety-one thousand dollars. It further appears from the same statement, that the company received gross premiums to the amount of seventy-four thousand dollars, during the year 1868, from the first day of January, 1868, to the thirty-first day of December of the same year, both inclusive. And beside these sums; it also received during the said year, 1868, the further sum of eleven thousand one hundred and forty-one dollars and forty-three cents of profits, from all sources, besides premiums. And during the same year, (1868) the sum of twenty-seven thousand dollars was set aside as a dividend, and paid over to the stockholders of said company, before the first day of January. 1869, partly in cash, and partly by a credit, on their notes given for stock. It was also shown,‘that the sum of twenty-three thousand four hundred and seventy-eight dollars and fifty-eight cents of the above dividend, was derived from the gross premiums received during the year 1868. And it is likewise shown, that the company did not pay any tax on said sum of eleven thousand one hundred and forty-four dollars and forty-three cents, profits above said, or ady part thereof.
Applying the statutes above referred to, as herein explained, to the case made by the admitted. facts in the *198court below, the appellant’s tax for the year 1869 should have been assessed as follows, viz :
1. On gross amount of premiums received during the year 1868, $74,000, at 1 per cent., exclusively for public school purposes ...................$740 00
2. On value of real estate and capital stock paid in, $91,000, at | of 1 per cent................ 882 50
3. Mobile county tax on last item, for county purposes, 40 per cent, of State tax............... 273 00
4. Mobile county school tax, one-fourtb. of tbe county tax ............................... 68 25
These items added together make the sum of seventeen hundred and sixty-three dollars and seventy-five cents ; and this sum was the whole amount wbicb tbe said company was properly liable to pay on the facts agreed on in tbe court below, besides the assessor’s and tax collector’s costs, which are put down in the statement of facts at one dollar and fifty cents.
Tbe appellant was not liable to be assessed on the said sum of twenty-seven thousand dollars set aside as a dividend in July, 1868, because it was paid over to the stockholders. — Pamphlet Acts, 1868, p. 304, par. 8. This, I conceive, is tbe proper construction of this paragraph of the statute. But the tax on tbe gross amount of premiums was properly levied at one per cent., and the fact that this portion of the company’s income was afterwards paid out in dividends, did not release it from tbe tax levied upon it. The language of the act is absolute and clearly expressed, and there is no other section that controls its meaning. It must be enforced as it stands. But the tax thus levied is a special tax for a special purpose, and tbe law does not justify the construction that a county and school tax for the county of Mobile may be added to it as a portion of tbe State assessment.
It does not appear that the income or profits oí a domestic insurance company in this State is subject to be taxed as “ income or profits but if such income or profits exist at the commencement of the tax year in any species of taxable property in possession of tbe company, then it is taxable as such, under the designation of “ property.”— *199Pamphlet Acts, 1863, p. 301, par. 25, p. 305, § 14; also, §13. But the adr itted facts, in this case, do not show that this was the condition of the income or profits therein mentioned. Tbe court below did not therefore err in failing to charge the appellant with a tax upon this item.
Tbe statement of facts also shows, that tbe appellant paid cn tbe taxes for which its property was liable in the year 1369, one thousand and forty-eight dollars. This sum, deducted from tbe amount above ■ ascertained, will leave a sum o1 seven hundred and fifteen dollars and seventy-five cents. 'For ibis last named sum of $7-5 75, and ten per cent, carnages thereon, and one dollar and fifty cents cost of assessment and -’ollection, judgment will be here entered, besides costs.
Tbe judgment of the court below is reversed, and here entered in conformity with the foregoing opinion and tbe agreement of the parties, at appellant’s costs in this court and tbe court below.